DETAILED ACTION

		Application No. 16/487,912 filed on 04/22/2019 has been examined. In this Office Action, claims 1-6 and 8-20 are pending.

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Applicant is advised that should claim 3 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP  § 706.03(k).
         
12 be found allowable, claims 13, 15-16 and 18-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP  § 706.03(k).


Claim Rejections - 35 USC § 101 
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claim 1-6 and 9-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 1 recites the use of various components and elements that would be reasonably understood by one of ordinary skill in the art to mean software, a software based component implementation, or an abstract concept based on software.  Examples of components and concepts used in the claim are:  an input acceptor, a positive example condition generator, a query expression generator, an answer acquirer, a parameter updater and other such terms that are interpreted to mean abstract concepts and software implementations. There are no definitive hardware or physical components associated with these examples in the claims or in the specification.
per se. 
    All dependent claims are rejected to as having the same deficiencies as the claims they depend from.   


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In view of applicant specification it is not clear if system include definitive hardware or physical components. Applicant is suggested to insert – “memory and processor” in the claims to obviate this rejection.


Claim Rejections - 35 USC § 103
	 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 8-11, 14 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ryu et al (US 2016/0147737 A1) in view of Takagi (US 2017/0243116 A1).

 	As per claim 1, Ryu teaches an information processing apparatus for learning parameters of a converter that converts a question in a natural language into a query expression in a formal language, comprising: an input acceptor that accepts an input of a set of a question in the natural language and a correct answer that is an appropriate output to the question ([0014], e.g., The deep natural language question analysis unit may be configured to create a structure of a semantic frame by analyzing a natural language question that is input, The knowledgebase search unit may be configured to find a correct answer in the knowledgebase that is subject of search based on the query); a positive example condition generator that generates at least one condition to be satisfied by the formal language input on searching a search database for the correct answer, based on data associated with the formal language stored in the search database and a query expression generator that generates a query expression in the formal language corresponding to the question using parameters of the converter to satisfy any of the at least one condition ([0021]-[0029], e.g., creating the question-intermediate expression including a variable by which the question focus is replaced using a certain sign and a condition which expresses restriction information about the variable; and the condition is expressed by a type predicate semantic frame which 
an answer acquirer that acquires an answer to the question based on a search of the search database using the generated query expression ([0010], e.g., searching for a correct answer by converting a natural language question into a query to search in standardized knowledgebase by using a deep language analysis on a natural language question and searching in knowledgebase using the converted query);
Ryu does not explicitly teach a parameter updater that updates the parameters of the converter such that the question is converted with priority into the generated query expression when the answer and the correct answer match. 
However, Takagi teaches a parameter updater that updates the parameters of the converter such that the question is converted with priority into the generated query expression when the answer and the correct answer match ([0005], [0057], e.g., a correlation score indicating a degree of predicted reliability of the each keyword to search for a corresponding piece of the answer information, based on the updated conversion parameters, and by adjusting the correlation values so that the calculated correlation score indicates a predetermined range of values for keywords included in the first question information and the first answer information).
Thus, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Takagi with the teachings of Ryu in order to enables executing machine learning on the conversion parameters for converting the keywords extracted from the question information 

 	As per claim 2, wherein the query expression generator divides the question into at least two word strings, and generates the query expression in the formal language by assigning the formal language to each of the word strings using the parameters of the converter so as to satisfy any of the at least one condition (see rejection of claim1 above and Ryu teaches e.g., creating the question-intermediate expression including a variable by which the question focus is replaced using a certain sign and a condition which expresses restriction information about the variable; and the condition is expressed by a type predicate semantic frame which represents a type of a correct answer for the variable, and a lexicon predicate semantic frame that has a format obtained by replacing the question focus in the semantic frame by the variable). 
 	As per claim 3, wherein the query expression generator evaluates an importance of the at least one condition used to output the correct answer and generating a plurality of query expressions in the formal language by giving priority to the formal language included in a high important condition over the formal language included in a low important condition, and the answer acquirer acquires a plurality of answers to the question using the plurality of query expressions in the formal language (see rejection of claim1 above and Ryu teaches e.g., creating the question-intermediate expression including a variable by which the question focus is replaced using a certain sign and a 
 	As per claim 4, wherein the positive example condition generator acquires, from the search database, a first formal language necessary to search for the correct answer, acquires, from the search database, a second formal language necessary to search for the first formal language, and generates the at least one condition including at least one of the first formal language and the second formal language (see rejection of claim1 above and Ryu teaches e.g., creating the question-intermediate expression including a variable by which the question focus is replaced using a certain sign and a condition which expresses restriction information about the variable; and the condition is expressed by a type predicate semantic frame which represents a type of a correct answer for the variable, and a lexicon predicate semantic frame that has a format obtained by replacing the question focus in the semantic frame by the variable). 
 	As per claim 10, wherein the query expression generator evaluates an importance of the at least one condition used to output the correct answer and generating a plurality of query expressions in the formal language by giving priority to the formal language included in a high important condition over the formal language included in a low important condition, and the answer acquirer acquires a plurality of answers to the question using the plurality of query expressions in the formal language (see rejection of claim1 above and Ryu teaches e.g., creating the question-intermediate 
 	As per claim 11, wherein the positive example condition generator acquires, from the search database, a first formal language necessary to search for the correct answer, acquires, from the search database, a second formal language necessary to search for the first formal language, and generates the at least one condition including at least one of the first formal language and the second formal language (see rejection of claim1 above and Ryu teaches e.g., creating the question-intermediate expression including a variable by which the question focus is replaced using a certain sign and a condition which expresses restriction information about the variable; and the condition is expressed by a type predicate semantic frame which represents a type of a correct answer for the variable, and a lexicon predicate semantic frame that has a format obtained by replacing the question focus in the semantic frame by the variable). 
As per claim 14, wherein the positive example condition generator acquires, from the search database, a first formal language necessary to search for the correct answer, acquires, from the search database, a second formal language necessary to search for the first formal language, and generates the at least one condition including at least one of the first formal language and the second formal language (see rejection of claim1 above and Ryu teaches e.g., creating the question-intermediate expression including a 
 	As per claim 17, wherein the positive example condition generator acquires, from the search database, a first formal language necessary to search for the correct answer, acquires, from the search database, a second formal language necessary to search for the first formal language, and generates the at least one condition including at least one of the first formal language and the second formal language (see rejection of claim1 above and Ryu teaches e.g., creating the question-intermediate expression including a variable by which the question focus is replaced using a certain sign and a condition which expresses restriction information about the variable; and the condition is expressed by a type predicate semantic frame which represents a type of a correct answer for the variable, and a lexicon predicate semantic frame that has a format obtained by replacing the question focus in the semantic frame by the variable). 

Regarding claims 8-9, claims 8-9 are rejected for substantially the same reason as claim 1 above. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].

Allowable Subject Matter

	Claims 5-6, 12-13, 15-16 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AZAM M CHEEMA/Primary Examiner, Art Unit 2166